ILND 450 (Rev. 10/13) Judgment in a Civil Action


                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

    Caress Shumaker,

    Plaintiff(s),
                                                                    Case No. 18 C 3985
    v.                                                              Judge Matthew F. Kennelly

    Metroplex, Inc., et al.,

    Defendant(s).

                                                   JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendants Metroplex, Inc., 2101 S. Michigan LLC, and TACT 1 LLC
                    and against plaintiff Caress Shumaker
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

         tried by a jury with Judge     presiding, and the jury has rendered a verdict.
         tried by Judge     without a jury and the above decision was reached.
         decided by Judge Matthew F. Kennelly on a motion



Date: 1/18/2019                                                Thomas G. Bruton, Clerk of Court

                                                                Pamela J. Geringer, Deputy Clerk
